DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 6, 9, 14, and 19 are cancelled. Claims 1, 3-5, 7-8, 10-13, 15-16, 18, and 20 are amended. Claims 1, 3-5, 7-8, 10-13, 15-18, and 20 filed 6/1/22 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 7-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1, 3-5, 7-8, 10-13, 15-18, and 20 are directed to a method, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claim 1 is directed to an abstract idea. The claim is drawn to commercial or legal interactions (under certain methods of organizing human activity) or mental processes, or generating a shipment order based on wireless tracker information, in this case. The independent claims recite the following steps which are done by using generic computing components: 
receiving… a sequence of global positioning system (GPS) signals…  associated with a shipment over a period of time, the at least one first location between the shipment origin and a final shipment destination while the shipment is in transit;
iteratively updating a plurality shipment  based on the shipment origin, the sequence of GPS signals… and the map data retrieved from the digital map; 
determining a shipment destination based on the iteratively updated possible shipment destinations and one or more analytics;
retrieving a digital shipment order template…; and
generating a shipment order… by filling in the digital shipment order template with tracked routing information of the shipment including GPS locations of the sequence of GPS signals…; and
transmitting the filled in digital shipment order template...
According to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Clearly, generating a shipment order based on wireless tracker information falls under sales activities or behaviors, therefore commercial or legal interactions. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” subgrouping under “Certain Methods of Organizing Human Activity” of abstract ideas. Accordingly, the claim recites an abstract idea.
According to the MPEP 2106.04(a)(2): “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea… Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Examples of mental processes, according to the MPEP 2106.04(a)(2), include: a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Here, the claims merely are merely generating, receiving, and transmitting data, which is similar to collecting information, analyzing it, and displaying results. This is analogous to data analysis, and therefore recites a mental process. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of generating a shipment order based on wireless tracker information using generic computing devices such as a computer server, shipper computing device, storage device, and wireless tracker. These additional elements of a computer server, shipper computing device, storage device, and wireless tracker in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the generating a shipment order based on wireless tracker information. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping under Certain Methods of Organizing Human Activity grouping, or the Mental Processes grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer server, shipper computing device, storage device, and wireless tracker to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 3, the claim is directed to limitations which serve to limit by a predefined list. Although the claims recite a generally recited computer server, shipper computing device, and storage device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 4, the claim is directed to limitations which serve to limit by content information. Although the claims recite a generally recited computer server and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 5, the claim is directed to limitations which serve to limit by shipment attributes. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by a notification and estimated time of arrival. Although the claims recite a generally recited computer server and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 13, the claims are directed to limitations which serve to limit by additional locations. Although the claims recite a generally recited computer server, wireless tracker, and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 10, the claim is directed to limitations which serve to limit by an updated estimated time of arrival. Although the claims recite a generally recited computer server and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claim is directed to limitations which serve to limit by a route deviation. Although the claims recite a generally recited computer server, wireless tracker, and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by customs, state lines, and country borders. Although the claims recite a generally recited computer server, wireless tracker, and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by stationary shipment. Although the claims recite a generally recited computer server and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 16-17, the claim is directed to limitations which serve to limit by a trigger event. Although the claims recite a generally recited computer server, wireless tracker, and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a current location. Although the claims recite a generally recited computer server, wireless tracker, and shipper computing device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by sensor information. Although the claims recite a generally recited wireless tracker and sensor, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of generating a shipment order based on wireless tracker information, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 3-5, 7-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donlan et al (2012/0235791) in view of Mains (2016/0110976).
Re Claim 1: Donlan discloses comprising: 
receiving, via a computer server, a sequence of global positioning system (GPS) signals transmitted from a wireless tracker associated with a shipment over a period of time, the at least one first current location between the shipment origin and a final shipment destination while the shipment is in transit (see [0010] discloses location of monitoring device, [0060] GPS receiver to receive GPS signals); 
iteratively updating a possible shipment destination based on the shipment origin, the sequence of GPS signals transmitted from the wireless tracker, and the map data retrieved from the digital map (see [0026] mapping of mission profiles, [0101] spherical earth model, [0106] map, [0156] digital map representation, [0024, 0044] updating behavior profiles updates different destinations and locations, see [0093] location updates);
determining a shipment destination based on the iteratively updated possible shipment destinations and one or more analytics (see [0177] includes using starting point and destination to determine which reporting behavior profile to select, which is determined by an initial wakeup signal, [0183] destination information).
Although Donlan clearly discloses in [0179] a most likely delivery route and most likely reporting behavior profile to use for a delivery, it fails to disclose the following. Meanwhile, Mains discloses: 
generating a shipment order, via the computer server, by filling in the digital shipment order template with tracked routing information of the shipment including GPS locations of the sequence of GPS signals transmitted from the wireless trackers (see [0024] transmits GPS data to web application, and talks about how data may be automatically or manually entered into Transportation Management System, [0049] create shipments and assigns tracking device to shipment);
retrieving a digital shipment order template from a storage device (see Fig. 13 discloses Fast Track format);
transmitting the filled in digital shipment order template to a shipper computing device (see Fig. 13 discloses a filled in Fast Track format).
From the teaching of Mains, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donlan’s invention with Mains’s disclosure of shipment orders in order “… for tracking freight (see Mains Abstract).”
Re Claim 3: Donlan discloses further comprising: receiving, by the computer server, a predefined list of shipment locations from the shipper computing device; and storing, by the computer server, the predefined list of shipment locations in a storage device (see [0049] discloses data retrieved from monitoring device includes locations).
Re Claim 4: Donlan discloses further comprising: receiving, by the computer server, content information regarding the shipment from the shipper computing device; and storing, by the computer server, the content information regarding the shipment (see [0049] discloses manifest information regarding contents of container).
Re Claim 5: However, Donlan fails to disclose the following. Meanwhile, Mains discloses wherein the digital shipment order template is filled-in based on one or more shipment attributes (see Fig. 13 discloses different attributes such as city or zip). From the teaching of Mains, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Donlan’s invention with Mains’s disclosure of shipment orders in order “… for tracking freight (see Mains Abstract).”
Re Claim 7: Donlan discloses further comprising sending, by the computer server, a notification to the shipper computing device that includes an estimated time of arrival for the shipment (see [0099] discloses timely notification).
Re Claims 8, 13: Donlan discloses determining and sending, by the computer server, a notification to the shipper computing device that the shipment has reached the shipment destination (see [0099] discloses notification). However, Donlan fails to disclose the following. Meanwhile, Mains discloses further comprising: determining, by the computer server, whether the shipment has reached the shipment destination based on one of the plurality of additional GPS signals received from the wireless tracker (see [0023] disclose arriving at destination). From the teaching of Mains, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Donlan’s invention with Mains’s disclosure of arriving at the destination in order “… for tracking freight (see Mains Abstract).”
Re Claim 10: Donlan discloses further comprising: determining, by the computer server, an updated estimated time to arrival based on additional GPS signals transmitted from the wireless tracker (see [0093] provides location updates); and sending, by the computer server, a notification to the shipper computing device with the update estimated time to arrival (see [0099] discloses notification).
Re Claim 11: Donlan discloses further comprising: sending, by the computer server, a notification to the shipper computing device that the there is a route deviation of the shipment based on information received from the sequence of GPS signals received from the wireless tracker (see [0099] discloses timely notification).
Re Claim 12: Donlan discloses further comprising: determining, by the computer server, that shipment has cleared at least one of customs, state lines, and country borders based on one additional GPS signals transmitted from the wireless tracker and a predefined list of customs locations (see [0039] discloses customs); and sending, by the computer server, a notification to the shipper computing device that the shipment cleared at least one of customs, state lines, and country borders (see [0099] discloses notification).
Re Claim 15: Donlan discloses further comprising: determining, by the computer server, that the shipment has remained stationary at a location for longer than a time threshold (see [0174] disclose time exceeding a threshold); determining, by the computer server, that the shipment is at the shipment location when the shipment has remained stationary for longer than the time threshold (see [0174] disclose time exceeding a threshold); and sending, by the computer server, a notification to the shipper computing device that includes the shipment location and time (see [0099] discloses notification).
Re Claim 16: Donlan discloses further comprising: determining, by the computer server, a trigger event occurred based on at additional GPS signals transmitted from the wireless tracker, corresponding time, and sensor information (see [0185] trigger event); and sending, by the computer server, a notification to a shipper computing device that includes the trigger event (see [0099] discloses notification).
Re Claim 17: Donlan discloses wherein the trigger event is at least one of a shipment exiting shipment origin, delay at an intermediate location, traveling after a delay, temperature deviation, humidity deviation, route deviation, accident to delivery vehicle, and shock to the delivery vehicle (see [0053] discloses alarm trigger thresholds).
Re Claim 18: Donlan discloses further comprising: receiving, by the computer server, information indicative of another current location from the wireless tracker; determining, by the computer server, that the other current location is not a predefined location in a group of previously designated pre-defined locations; sending, by the computer server, information indicative of the other current location to the shipper computer device; and updating, by the computer server, a group of previously designated pre-defined locations to include the other current location (see [0109-0119] discloses current location and comparing to others, adds to route).
Re Claim 20: Donlan discloses further comprising: receiving sensor information from the wireless tracker, and determining a trigger event based on the sensor information, wherein the sensor information includes at least one of environmental information, movement information, orientation information, or electrically based information and the trigger event includes at least one of the shipment exiting a location, a delay of the shipment at an intermediate location, travel after a delay, an accident or other condition of a delivery vehicle for the shipment, and a type of deviation (see [0038] information could include location based messages, manifest data, and/or sensor data).
Response to Arguments
9.	Applicant's arguments filed 2/17/22 have been fully considered, and are not found to be persuasive with respect to 35 USC 101. However, with respect to 35 USC 103, the extensive claim amendments have caused a new grounds of rejection, therefore any arguments pertaining to Chidlovskii are moot.
With regards to 101, the Examiner respectfully disagrees. The claims can fall under the commercial or legal interactions subrouping (which falls under certain methods of organizing human activity grouping), or mental process grouping. As described above, according to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Generating a shipment order based on wireless tracker information would fall under  business relations, or even sales activities or behaviors. The claims clearly deal with sales activities or behaviors and business relations, therefore the argument is not persuasive. 
An example of a mental process is a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). In these claims, they are merely receiving, transmitting, and generating data, which is similar to collecting information, analyzing it, and displaying results. This is analogous to data analysis, and therefore recites a mental process.
The Applicant attempts to argue that the claims satisfy Step 2 of Prong 2A in that the claims are not a drafting effort designed to monopolize the alleged judicial exception, however the Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims define patent eligible subject matter.
Then, the applicant argues that the claims impose a meaningful limit on the judicial exception. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the claims recite a  computer server, shipper computing device, storage device, and wireless tracker configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components.
The claims recite a computer server, shipper computing device, storage device, and wireless tracker, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of generating a shipment order based on wireless tracker information. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of generating a shipment order (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a computer server, shipper computing device, storage device, and wireless tracker that are recited at a high level of generality and are recited as performing generic computer functions.  
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of generating a shipment order based on wireless tracker information.  The claims of the instant application describe an improvement to a business process i.e., generating a shipment order, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Murrugarra (Dynamic estimation and prediction of travel times using multi-sensor data fusion and optimal selection and location of sensors, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/Fawaad Haider/
Examiner, Art Unit 3687 

    /VICTORIA E. FRUNZI/    Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                        9/27/2022